Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

Nos. 14-1358
     14-1737

      JANE E. TAYLOR, as an individual and derivatively on
          behalf of Jane E. Taylor GST Exempt Trust and
                 Jane E. Taylor Non-Exempt Trust,

                        Plaintiff, Appellant,

                                     v.

   JAMES M. MOSKOW, JMB GROUP, LLC AND BLACK OAK REALTY, LLC,

                       Defendants, Appellees.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]


                                  Before

                      Barron, Selya and Stahl,
                           Circuit Judges.


     Paul R. Chomko, with whom Alford & Bertrand, LLC was on brief,
for appellant.
     Charlotte L. Bednar, with whom Eckert Seamans Cherin &
Mellott, LLC was on brief, for appellees.




                             April 21, 2015
            SELYA, Circuit Judge.       These appeals arise out of the

second of two civil actions prosecuted by plaintiff-appellant Jane

E. Taylor against her brother, James M. Moskow, and corporations

controlled by him.     The first action, brought by the plaintiff in

her own right, was dismissed by the district court for failure to

state a claim upon which relief could be granted.            See Taylor v.

Moskow, No. 13-10802, 2013 WL 5508157, at *1 (D. Mass. Oct. 1,

2013); see also Fed. R. Civ. P. 12(b)(6).        The main basis for this

decision was the court's determination that the plaintiff was

seeking     to   recover   for   harm   to   certain    limited   liability

corporations and had no standing to do so.             See Taylor, 2013 WL
5508157, at *3-4.     The order of dismissal in that action was never

appealed.

            The plaintiff subsequently commenced the second action,

which undergirds these appeals. In her complaint, she asserted two

traunches of claims. The first traunch comprised claims brought by

her individually; the second traunch comprised claims brought by

her derivatively, that is, as a trustee and beneficiary of a series

of trusts that (she alleged) had beneficial interests in certain

limited liability corporations, not parties to her suit, that owned

properties in Massachusetts.

            The district court initially dismissed both traunches of

claims, holding that the maintenance of the entire action was

precluded by the prior judgment.          See Taylor v. Moskow, No. 13-


                                    -2-
12675, 2014 WL 931957, at *3 (D. Mass. Mar. 7, 2014).                  The

plaintiff responded to this adverse decision in two ways: she both

appealed the order of dismissal and moved for reconsideration. The

district court reconsidered in part, determining on reflection that

the judgment in the earlier case did not bar the maintenance of the

second traunch of claims. See Taylor v. Moskow, No. 13-12675, 2014
WL 2573990, at *3-4 (D. Mass. June 6, 2014).       But this proved to be

a Pyrrhic victory because the court proceeded to rule that the

second traunch of claims failed for a variety of other reasons to

state causes of action upon which relief could be granted. See id.

at *4-6.     The plaintiff timely filed a further notice of appeal.

             We consolidated the two appeals and reached them on April

8, 2015.      At the start of oral argument, plaintiff's counsel

informed the court that the plaintiff had brought a new derivative

action and that, therefore, the plaintiff wished to waive her

appeal of the dismissal of the second traunch of claims.              After

ascertaining that defendants' counsel did not object, we accepted

the waiver and agreed to dismiss that portion of the consolidated

appeals. Oral argument ensued with respect to the first traunch of

claims alone.

             After consideration of the parties' briefs and oral

arguments, we summarily affirm the dismissal of the first traunch

of claims.     As to those claims, the district court premised its

order   of   dismissal   on   principles   of   claim   preclusion.     The


                                   -3-
plaintiff's briefs in the district court, however, contained no

developed argumentation as to why claim preclusion does not apply.

That omission is fatal to her argument on appeal.                 "If any

principle is settled in this circuit, it is that, absent the most

extraordinary circumstances, legal theories not raised squarely in

the lower court cannot be broached for the first time on appeal."

Teamsters Union, Local No. 59 v. Superline Transp. Co., 953 F.2d
17, 21 (1st Cir. 1992).

          Here,   moreover,   the    plaintiff   doubled   down   on   her

omission. Her brief on appeal is similarly devoid of any reasoning

suggesting (let alone demonstrating) that the doctrine of res

judicata does not bar the claims at issue. "[I]ssues averted to in

a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived."        United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).

          We need go no further. For the reasons elucidated above,

we dismiss these appeals in part and, as to what remains, affirm

the judgment below.



So Ordered.




                                    -4-